


Exhibit 10.1

 August 1, 2006




VIA HAND DELIVERY




Mr. Jeffrey E. Horn

815 E. Birch Avenue

Whitefish Bay, WI 53217




RE:

Separation Agreement




Dear Jeff:




This will confirm our proposal concerning your resignation from employment with
ARI Network Services, Inc. (“Company”) which is effective on August 1, 2006
(“Resignation Date”).  In connection with the resignation, the Company offers
you the following:

(1)

Unconditional Assistance Benefits.  Whether or not you choose to sign this
agreement and accept the terms it contains or, having done so, exercise your
rights to revoke your acceptance of these terms (described more fully in
Paragraph 4(D), below), the following circumstances will apply:

(A)

By no later than the first Company pay date following the Resignation Date, the
Company will pay you, subject to normal deductions for income and employment
taxes, your regular base salary (together with any vacation that you have
accrued but not used) through the Resignation Date;

(B)

You will retain all your vested rights, if any, as of the Resignation Date in
the Company’s 401(k) plan and will receive all payments due you under the terms
of that plan;

(C)

You will retain your right to payment of the fourth quarter installment of the
fiscal 2006 current year bonus, the amount of which is not yet known, and
payment of the amount, subject to normal deductions for income and employment
tax withholding, will be made in a paycheck to be issued to you by the Company
at the time that payments are made to the Company’s other executive officers.
 Pursuant to the Company’s executive bonus arrangements, you forfeit all rights
to any fiscal 2007 current year bonus and all rights to any long-term bonus not
yet paid to you, including the fiscal 2006 payment under the long-term bonus
arrangement;

(D)

You will retain your right to payment of commissions for July 2006, the amount
of which is not yet known, and payment of the amount, subject to normal
deductions for income and employment tax withholding, will be made in a paycheck
to you by the Company on or about August 25, 2006.  You are not entitled to any
commissions for sales after July 31, 2006;





Jeffrey Horn

August 1, 2006

Page 2













(E)

You and the Company are currently parties to one or more stock option agreements
(“Option Agreements”), and the Option Agreements, together with each of their
associated stock option plans (“Stock Option Plans”), provide you with the
option to purchase certain shares of Company stock pursuant to their terms.  If
you do not sign this agreement or if, after signing it, you revoke your
acceptance of it pursuant to Paragraph 4(D), below, your outstanding stock
options under the Option Agreements and Stock Option Plans will remain
exercisable following the Resignation Date as provided in the Option Agreements
and Stock Option Plans governing any particular set of stock options.  However,
as described in Paragraph 3, below, if you sign this agreement and do not
exercise your rights to revoke it (pursuant to Paragraph 4(D), below), you will
forfeit all of your stock options under the Option Agreements and Stock Option
Plans.  In no case, may you both exercise your options under the Option
Agreements and Stock Option Plans and be paid the separation payment described
in Paragraph 2, below;

(F)

The Company will provide you with the right to participate, commencing
September 1, 2006, at your own expense, in the Company’s group health insurance
plan in accordance with the mandates of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”); and

(G)

You must return to the Company all of its property and all of the property of
its present and former officers, directors, stockholders, members, partners,
agents, employees and customers which you possess or over which you have direct
or indirect control, including, but not limited to, all monies, records, files,
credit cards, keys, beepers, and electronically encoded information such as
computer disks, etc., and all copies of such Company property (collectively,
“Company Property”); provided you may retain the laptop computer you currently
use if you first return it to the Company to be cleared of all Company
information, files and other property in a manner satisfactory to the Company
and you may retain your cellular phone if you remain responsible for all
cellular charges after July 31, 2006.

(2)

Conditional Assistance Benefits. In consideration of your undertakings set forth
in Paragraph 3, below, and conditioned upon (i) your acceptance of the terms
contained in this agreement and (ii) your decision not to exercise your
revocation rights (described in Paragraph 4(D), below), the Company will pay
you, as a separation payment, a total of $42,469 in a lump sum in lieu of any
salary after the Resignation Date.  This separation payment will be made to you
by the Company no later than 10 business days following expiration of the
Revocation Period (described below) and will be subject to normal deductions for
income and employment tax withholding.  

(3)

Your Undertakings.  In exchange for the benefits provided to you under
Paragraph 2, above, you agree as follows:





Jeffrey Horn

August 1, 2006

Page 3













(A)

You agree, on behalf of yourself, your heirs, successors and assigns, to release
the Company, its affiliates and subsidiaries and their respective past and
present officers, directors, stockholders, members, partners, agents and
employees (“Released Parties”) from any claims arising on or before the date you
sign this agreement.  This includes, but is not limited to, giving up any claims
related in any way to your employment by the Company, the decision to terminate
your employment, termination of our employment relationship, and wages and other
remuneration, including, but not limited to, any current or former bonus or
other incentive plans or programs offered by the Company, but does not include
your compensation and other rights as set forth in this Agreement.  This release
of claims includes any claims, whether they are presently known or unknown, or
anticipated or unanticipated by you.  Because you are age 40 or older, your
acceptance of this agreement also will release any and all claims under the
federal Age Discrimination in Employment Act.  You should not construe this
reference to age discrimination claims as in any way limiting the general and
comprehensive nature of the release of claims provided under this Paragraph
3(A).  You agree to waive and give up any benefit conferred on you by any order
or judgment issued in connection with any proceeding filed against the Released
Parties regarding any claim released in this agreement;

(B)

You represent and warrant that as of the date of your signing of this agreement,
you do not have within your possession or control any Company Property (defined
above), except the computer and cellular phone referenced in Paragraph 1(G);

(C)

You agree that for 12 months following the Resignation Date, you will not
directly or indirectly attempt to sell to any Restricted Customer (defined
below) any goods, products or services of the type or substantially similar to
the type sold by the Company during the 12 months prior to the Resignation Date.
 The term “Restricted Customer” means any individual or entity (i) for
whom/which the Company provided or licensed software, products or services and
(ii) with whom/which you or the employees whom you directly supervised had
direct contact on behalf of the Company, or about whom/which you acquired
non-public information in connection with your employment by the Company, during
the 12 months preceding the Resignation Date, including prospective Company
customers;

(D)

You agree that for 18 months following the Resignation Date you will not
directly or indirectly encourage any Company employee to terminate his/her
employment with the Company or solicit such an individual for employment outside
the Company in any manner which would end or diminish that employee’s services
to the Company;

(E)

You agree not to engage at any time in any form of conduct or make any
statements or representations, or direct any other person or entity to engage in
any conduct or make any statements or representations, that disparage, criticize
or otherwise impair the reputation of the Company or any of the Released Parties
(defined above).  Nothing





Jeffrey Horn

August 1, 2006

Page 4










contained in this Paragraph 3(F) shall preclude you from providing truthful
testimony pursuant to subpoena or other legal process;

(F)

You agree until August 15, 2006, to make yourself reasonably available upon
request from time to time to provide information and consult with the Company
and otherwise assist with the transition of your responsibilities to other
employees of the Company; and

(G)

You agree to forfeit all of your stock options under the Option Agreements and
Stock Option Plans.  In no case, may you both exercise your options under the
Option Agreements and Stock Option Plans and be paid the separation payment
described in Paragraph 2.

(4)

Acceptance Procedures.  The Company wishes to ensure that you voluntarily agree
to the terms contained in this agreement and do so only after you fully
understand them.  Accordingly, the following procedures shall apply:

(A)

You agree and acknowledge that you have read this agreement, understand its
contents, and may agree to the terms of this agreement by signing and dating it
and returning the signed and dated agreement, via mail, overnight delivery or
hand delivery, so that it is received by Mary Pierson, ARI Network Services,
Inc., 11425 West Lake Park Drive, Suite 900, Milwaukee, Wisconsin, 53224, on or
before 5:00 p.m. Central time on the 25th calendar date following your receipt
of this agreement.  The sooner you sign and return this agreement to the
Company, the sooner you will receive the benefits described in Paragraph 2,
above;




(B)

You agree and acknowledge that you have been advised by the Company to consult
with an attorney prior to signing this agreement;




(C)

You understand that this agreement, at Paragraph 3(A), above, inclu­des a final
general release, including a release of all claims under the Age Discrimination
in Employment Act;




(D)

You understand that you have seven (7) calendar days after signing this
agreement within which to revoke your acceptance of it (“Revocation Period”).
 Such revocation will not be effective unless written notice of the revocation
is, via mail, overnight delivery or hand delivery, directed to and received by
Mary Pierson, ARI Network Services, Inc., 11425 West Lake Park Drive, Suite 900,
Milwaukee, Wisconsin, 53224, on or before 5:00 p.m. Central time on the first
work day following the end of the Revocation Period;

(E)

This agreement will not be binding or enforceable unless you have signed and
delivered it as provided in Paragraph 4(A), above, and have chosen not to
exercise your





Jeffrey Horn

August 1, 2006

Page 5










revocation rights, as described in Paragraph 4(D), above.  If you give timely
notice of your intention to revoke your acceptance of the terms set forth in
this agreement, it shall become null and void, and all rights and claims of the
parties which would have existed, but for the acceptance of this agreement’s
terms, shall be restored; and

(F)

You represent and warrant to the Company that, in the event, you choose to
accept the terms of this agreement by signing it, the date and time appearing
above your name on the last page of this agreement shall be the actual date and
time on which you have signed the agreement.

(5)

Miscellaneous.  Should you accept the terms of this agreement, its terms will be
governed by the following:

(A)

This agreement constitutes the complete understanding between you and the
Company concerning all matters affecting your employment with the Company and
the separation thereof.  If you accept this agreement, it supersedes all prior
agreements, understandings and practices concerning such matters, including, but
not limited to, any Company personnel documents, handbooks, policies, incentive
or bonus plans or programs (including any executive bonus arrangements), and any
prior customs or practices of the Company; provided, however, that this
Paragraph 5(A) does not apply to any confidentiality, non-competition or other
restrictive covenant obligations that you owe to the Company (including the
Confidentiality Agreement dated December 4, 2000) which shall survive and remain
in full force and effect following the Resignation Date;  

(B)

If any court of competent jurisdiction determines that any of the provisions of
Paragraphs 3(D)-(E), above, are invalid or unenforceable, then such invalidity
or unenforceability shall have no effect on the other provisions of Paragraphs
3(D)-(E) or this agreement which shall remain valid, binding and enforceable and
in full force and effect, and, to the extent allowed by law, such invalid or
unenforceable provision shall be construed in a manner so as to give the maximum
valid and enforceable effect to the intent of the parties expressed therein;

(C)

Nothing in the release contained in this agreement should be construed as an
admission of wrongdoing or liability on the part of the Company.  The Company
denies any liability to you;

(D)

This document and its interpretation shall be governed and construed in
accordance with the laws of the State of Wisconsin and shall be binding upon the
parties hereto and their respective successors and assigns;

(E)

In the event that you breach any provision of this agreement, you agree that the
Company may suspend all additional payments under this agreement, recover any
damages suffered as a result of such breach and recover from you any reasonable
attorneys’





Jeffrey Horn

August 1, 2006

Page 6










fees and costs it incurs as a result of your breach.  In addition, you agree
that the Company may seek injunctive or other equitable relief as a result of a
breach by you of any provisions of this agreement; and




(F)

You understand and acknowledge that pursuant to law, a copy of this agreement
will be filed with the United States Securities and Exchange Commission (“SEC”)
and that, as a result, the terms of this agreement will be public.

This agreement is intended to resolve all outstanding issues between you and the
Company in a comprehensive manner.  Although the agreement contains language
releasing the Company from claims, the Company maintains, and you understand and
acknowledge that the Company maintains, that you have no such claims against the
Company or any of the parties covered by the release contained in Paragraph
3(A), above.

Should you have any questions, please feel free to contact Mary Pierson.

Very truly yours,

ARI NETWORK SERVICES, INC.







By:

/s/ Brian E. Dearing                             

Brian E. Dearing

Chairman and Chief Executive Officer




I agree with and accept the terms contained in

this agreement and agree to be bound by them.  

Dated this 1st day of August, 2006.




Time:  12:15 p.m.                                        




/s/ Jeffrey Horn                                           

Jeffrey Horn



